Exhibit Credit Agreement Dated as of September 9, 2008 among Petro Resources Corporation, as Borrower, CIT Capital USA Inc., as Administrative Agent, and The Lenders Party Hereto Sole Lead Arranger and Sole Bookrunner CIT Capital Securities LLC TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Page Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Borrowings 22 Section 1.04 Terms Generally; Rules of Construction 22 Section 1.05 Accounting Terms and Determinations; GAAP 23 ARTICLE II THE CREDITS Section 2.01 Commitments 23 Section 2.02 Loans and Borrowings. 23 Section 2.03 Requests for Borrowings 24 Section 2.04 Interest Elections; Conversions. 25 Section 2.05 Funding of Borrowings. 27 Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts. 27 Section 2.07 Borrowing Base. 28 Section 2.08 Letters of Credit. 30 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01 Repayment of Loans 34 Section 3.02 Interest. 34 Section 3.03 Alternate Rate of Interest 35 Section 3.04 Prepayments. 35 Section 3.05 Fees. 37 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 38 Section 4.02 Presumption of Payment by the Borrower 39 Section 4.03 Certain Deductions by the Administrative Agent 40 Section 4.04 Disposition of Proceeds 40 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES Section 5.01 Increased Costs. 40 Section 5.02 Break Funding Payments 41 Section 5.03 Taxes. 41 Section 5.04 Designation of Different Lending Office 42 -i- ARTICLE VI CONDITIONS PRECEDENT Section 6.01 Effective Date 43 Section 6.02 Each Credit Event 45 ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01 Organization; Powers 46 Section 7.02 Authority; Enforceability 47 Section 7.03 Approvals; No Conflicts 47 Section 7.04 Financial Condition; No Material Adverse Change 47 Section 7.05 Litigation 48 Section 7.06 Environmental Matters 48 Section 7.07 Compliance with the Laws and Agreements; No Defaults 49 Section 7.08 Investment Company Act 50 Section 7.09 Taxes 50 Section 7.10 ERISA 50 Section 7.11 Disclosure; No Material Misstatements 50 Section 7.12 Insurance 51 Section 7.13 Restriction on Liens 51 Section 7.14 Subsidiaries 51 Section 7.15 Location of Business and Offices 51 Section 7.16 Properties; Titles, Etc. 52 Section 7.17 Maintenance of Properties 53 Section 7.18 Gas Imbalances, Prepayments 53 Section 7.19 Marketing of Production 53 Section 7.20 Swap Agreements 54 Section 7.21 Use of Loans and Letters of Credit 54 Section 7.22 Solvency 54 Section 7.23 Casualty Events 54 Section 7.24 Material Agreements 54 Section 7.25 No Brokers 55 Section 7.26 Reliance 55 Section 7.27 Payments by Purchasers of Production 55 Section 7.28 Existing Accounts Payable 55 Section 7.29 Development Plan 56 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01 Financial Statements; Ratings Change; Other Information 56 Section 8.02 Notices of Material Events 59 Section 8.03 Existence; Conduct of Business 59 Section 8.04 Payment of Obligations 59 Section 8.05 Operation and Maintenance of Properties 60 Section 8.06 Insurance 60 Section 8.07 Books and Records; Inspection Rights 61 Section 8.08 Compliance with Laws 61 Section 8.09 Environmental Matters 61 Section 8.10 Further Assurances 62 ii Section 8.11 Reserve Reports 62 Section 8.12 Title Information 63 Section 8.13 Additional Collateral; Additional Guarantors 64 Section 8.14 ERISA Compliance 65 Section 8.15 Swap Agreements 65 Section 8.16 Marketing Activities 66 Section 8.17 Modifications to Development Plan 66 Section 8.18 Operating Account, Deposit Accounts and Securities Accounts 66 Section 8.19 Performance of Obligations under Loan Documents 67 ARTICLE IX NEGATIVE COVENANTS Section 9.01 Financial Covenants 67 Section 9.02 Debt 68 Section 9.03 Liens 68 Section 9.04 Dividends, Distributions and Redemptions 69 Section 9.05 Investments, Loans and Advances 70 Section 9.06 Nature of Business 71 Section 9.07 Limitation on Leases 71 Section 9.08 Proceeds of Notes 71 Section 9.09 ERISA Compliance 72 Section 9.10 Sale or Discount of Receivables 72 Section 9.11 Mergers, Etc 72 Section 9.12 Sale of Properties 72 Section 9.13 Environmental Matters 73 Section 9.14 Transactions with Affiliates 73 Section 9.15 Subsidiaries 73 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 74 Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments 74 Section 9.18 Swap Agreements 74 Section 9.19 Development Plan 74 ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01 Events of Default 75 Section 10.02 Remedies 77 ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.01 Appointment; Powers 78 Section 11.02 Duties and Obligations of Administrative Agent 78 Section 11.03 Action by Administrative Agent 79 Section 11.04 Reliance by Administrative Agent 80 Section 11.05 Subagents 80 Section 11.06 Resignation or Removal of Administrative Agent 80 Section 11.07 Administrative Agent as Lender 81 Section 11.08 No Reliance 81 iii Section 11.09 Administrative Agent May File Proofs of Claim 82 Section 11.10 Authority of Administrative Agent to Release Collateral and Liens 82 Section 11.11 The Arranger 82 ARTICLE XII MISCELLANEOUS Section 12.01 Notices 83 Section 12.02 Waivers; Amendments 83 Section 12.03 Expenses, Indemnity; Damage Waiver 84 Section 12.04 Successors and Assigns 87 Section 12.05 Survival; Revival; Reinstatement 90 Section 12.06 Counterparts; Integration; Effectiveness 90 Section 12.07 Severability 91 Section 12.08 Right of Setoff 91 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 91 Section 12.10 Headings 93 Section 12.11 Confidentiality 93 Section 12.12 Interest Rate Limitation 93 Section 12.13 EXCULPATION PROVISIONS 94 Section 12.14 Collateral Matters; Swap Agreements 95 Section 12.15 No Third Party Beneficiaries 95 Section 12.16 USA Patriot Act Notice 95 Section 12.17 Intercreditor Agreement 95 -iv- ANNEXES, EXHIBITS AND SCHEDULES Annex I List of Maximum Credit Amounts Exhibit A Form of Note Exhibit B Form of Borrowing Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit E Development Plan Exhibit F Security Instruments Exhibit G Form of Assignment and Assumption Schedule 1.02 Approved Counterparties Schedule 7.05 Litigation Schedule 7.14 Subsidiaries and Partnerships Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements Schedule 7.24 Material Agreements Schedule 7.28 Existing Accounts Payable Schedule 8.13 Additional Oil & Gas Properties Schedule 9.12 Oil & Gas Properties subject to the Assignment of Overriding Royalty Interest -v- THIS CREDIT AGREEMENT dated as of September 9, 2008, is among Petro Resources Corporation, a corporation duly formed and existing under the laws of the State of Delaware (the “Borrower”); each of the Lenders from time to time party hereto and CIT Capital USA Inc.(in its individual capacity, “CIT”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”). R E C I T A L S A.The Borrower has requested that the Lenders provide certain loans to and extensions of credit on behalf of the Borrower. B.The Lenders have agreed to make such loans and extensions of credit subject to the terms and conditions of this Agreement. C.In consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I Definitions and Accounting Matters Section 1.01 Terms Defined Above.As used in this Agreement, each term defined above has the meaning indicated above. Section Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Maximum Credit Amounts” at any time shall equal the sum of the Maximum Credit Amounts, as the same may be reduced or terminated pursuant to Section 2.06. “Agreement” means this Credit Agreement, as the same may from time to time be amended, modified, supplemented or restated. “Alternate Base Rate” means, for any day, a rate per annum equal to the greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective from and including the effective date of such change in the Prime Rate or the
